                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION AT LEXINGTON
                                   CRIMINAL MINUTES – GENERAL

Case No. 5: 16-CR-062-DCR                  At Lexington                 Date March 29, 2019

USA vs Deric Lostutter                    x present         custody      bond       x OR Age

PRESENT:        HON. DANNY C. REEVES, U.S. DISTRICT JUDGE

                   Lisa Moore                Peggy Weber                   Dmitriy Slavin
                  Deputy Clerk               Court Reporter            Assistant U.S. Attorney

  Counsel for Defendant Kathryn Ann Walton            x present          retained      x appointed

PROCEEDINGS:          Final Hearing On Supervised Release Violations (evidentiary)

        The parties appeared as noted for a final hearing regarding alleged violations of supervised release.
United States Probation Officer Nick Jones was also present. The defendant was advised of his rights as well as
the nature and circumstances of the alleged violations. After being duly sworn, the defendant stipulated to the
violations set forth in the February 27, 2019, Supervised Release Violation Report and Addendum dated March
14, 2019. Based on the defendant’s stipulation and the information contained in the Violation Report and
Addendum, the Court finds that the supervised release violations occurred as alleged. The Court finds that the
stipulation is knowing and voluntary. The defendant was advised of his appellate rights at the conclusion of the
hearing. A Revocation Judgment in conformity to the Court’s ruling shall be forthcoming.

       Being sufficiently advised, it is hereby

       ORDERS as follows:

       1.     The defendant’s previously-imposed term of supervision is REVOKED.

       2.      The defendant is remanded to the custody of the United States Marshal, pending designation by
the Bureau of Prisons regarding service of the defendant’s sentence.

       Dated: March 29, 2019.




                                                        1
Copies: COR, USP, USM

Initials of Deputy Clerk lkm
TIC: /45




                               2
